89 F.3d 842
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Richard W. WAXLER, Appellant,v.Shirley S. CHATER, Secretary, Health and Human Services, Appellees.
No. 95-3297.
United States Court of Appeals, Eighth Circuit.
Submitted April 25, 1996Filed May 8, 1996

Before McMILLIAN, WOLLMAN and MURPHY, Circuit Judges.
PER CURIAM.


1
Richard W. Waxler appeals from the final judgment of the District Court1 for the District of North Dakota affirming the decision of the Commissioner of Social Security to deny Waxler Social Security disability benefits and Supplemental Security Income benefits.   Having carefully reviewed the record and the parties' briefs, we affirm for the reasons stated in the magistrate judge's thorough and well-reasoned opinion.   See 8th Cir.  R. 47B.



1
 The Honorable Karen K. Klein, United States Magistrate Judge for the District of North Dakota, to whom the case was referred for final disposition by consent of the parties pursuant to 28 U.S.C. § 636(c)